Citation Nr: 1538168	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to February 1950.
These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

A March 2011 VA otolaryngology consultation note indicates that the Veteran was evaluated for hearing loss at VA in 2006 and 2010.  The VA treatment records in the claims file are from the VA Northern Indiana Health Care System and are dated from November 2008 to December 2009 and in March 2011.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13   (1992).

Also, as the relevant March 2011 VA otolaryngology consultation note was received subsequent to a February 2011 statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304  (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA records of treatment from the VA Northern Indiana Health Care System dated prior to November 2008 and from December 2009 through the present and all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claim file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the February 2011 statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655  (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


